Citation Nr: 0515480	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  96-45 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
bronchitis, currently evaluated as noncompensable.

2.  Entitlement to an increased initial rating for scars, 
lipoma removal, currently evaluated as noncompensable.

3.  Entitlement to an increased initial rating for residuals, 
left hand fracture, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to February 
1996.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that a March 1996 the RO granted service 
connection for residual, right hand fracture.  However, a  
January 1999 rating decision identified that the granting of 
service connection for residuals, right hand fracture, was 
clearly and unmistakably erroneous.  Accordingly, the 
aforementioned grant of service connection was severed and 
service connection was established for residuals, fracture of 
the left hand.    The disability rating remained 
noncompensable.  Accordingly, the issue on appeal is that of 
entitlement to an increased initial compensable rating for 
residuals, left hand fracture.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran's service connected bronchitis is manifested 
by no more than mild bronchitis with a slight cough, no 
dyspnea and a few rales.  There is no medical evidence of 
moderate bronchitis with considerable night or morning cough, 
slight dyspnea on exercise and scattered bilateral rales.  
There is also no medical evidence of record of chronic 
bronchitis for forced expiratory volume in 1 second of (FEV-
1) of 71 to 80 percent predicted, or; a ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.

3.  The medical evidence of record does not show any 
limitation of motion associated with the veteran's scars, 
lipoma removal.  Nor is there any evidence of superficial 
(not associated with soft tissue damage) scars that do not 
cause limited motion, affecting an area or areas of 144 
square inches (929 sq. cm.) or greater.  Additionally there 
is no evidence of superficial and unstable (involving 
frequent loss of covering of skin over the scar) scars or of 
a scar that is superficial and painful on examination.

4.  There is no medical evidence of record of any limitation 
of motion in the left hand or of any residuals associated 
with the fracture of the left hand.  Moreover, the veteran 
has consistently not reported for examinations scheduled in 
September 1997, March 1998, March 2003 and March 2004, which 
were scheduled in attempts, measure the severity of his 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bronchitis have not been met, under the rating criteria in 
effect either prior to or since October 7, 1996.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.6, 4.7, 4.97, Diagnostic Codes 6600 (1996); 38 C.F.R. § 
4.97; Diagnostic Codes 6600 (2004).

2.  The criteria for increased disability rating for scars, 
lipoma removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic 
Code 7805 (2004).

3.  The criteria for a compensable disability evaluation for 
residuals, left hand fracture, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5003, Codes 5220- 5223, effective prior to 
January 2, 2002, Codes 5220-5223, effective as of January 2, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1996 rating decision, a May 1996 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in January 1999, notice thereof in 
February 1999, April 2002, and April 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a July 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in July 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in December 1995.  
Thereafter, the RO issued a rating decision in March 1996.  
In July 2001, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in July 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in April 2002 and again in April 
2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis
1.  Bronchitis
The Board notes that during the pendency of this regulations 
regarding the disability evaluations for bronchitis have been 
amended.  Prior to October 7, 1996, the disability had been 
evaluated under Diagnostic Code 6600 chronic bronchitis, 
which provided that a noncompensable rating was warranted for 
mild bronchitis with a slight cough, no dyspnea and a few 
rales.  The next schedular evaluation of 10 percent required 
moderate bronchitis with considerable night or morning cough, 
slight dyspnea on exercise and scattered bilateral rales.  A 
30 percent rating was warranted when chronic bronchitis was 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway construction.  A 60 percent rating, 
was warranted when chronic bronchitis was severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
38 C.F.R. § 4.97, Code 6600 (1995).

Alternatively, the veteran may also be rated under the 
amended criteria of Diagnostic Code 6600. Under the revised 
regulations of 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).

The medical evidence of record includes December 1996 and 
December
1997 VA examinations.  The Board also notes that the veteran 
failed to report for his examinations scheduled in March 
1998, March 2003 and March 2004.

The veteran reported for a December 1996 VA general 
examination.  The veteran claimed that he had recurrent 
symptoms of his bronchitis usually four to five times a year.  
Associated symptomatology included cough and tightness in the 
chest and these were usually treated with symptomatic 
medications not requiring antibiotics.  He had no persistent 
or chronic bronchial symptoms or required medication.  The 
examiner's diagnosis was bronchitis, recurrent, approximately 
four to five times a year, usually responding to symptomatic 
treatment.  There were no chronic pulmonary complaints. X-ray 
impression of the sinuses was normal sinus series. 

The veteran also reported for a December 1997 VA respiratory 
examination.  The veteran continued to have some intermittent 
bronchitis which seemed to be related to multiple allergies.  
The veteran was being treated by a private physician which an 
anti-allergy routine, occasionally antibiotics and steroids, 
but no nebulizers.  His bronchitis symptomatology was worse 
in the winter months, but never really incapacitated him; it 
did interfere with his job as a lecturer.  The episodes of 
bronchitis still occurred about every six months.  Physical 
examination revealed lungs clear to auscultation and 
percussion; slight moderate postnasal drainage; normal nasal 
mucosa.  No wheezing was heard in the chest or rales.  The 
examiner's impression was that he veteran has allergic 
bronchitis.  X-ray impression was cardio-mediastal silhouette 
and hila within normal limits; clear lungs and pleural 
spaces; and bony thorax within normal limits.  

A January 1999 rating decision continued the noncompensable 
evaluation for bronchitis because there was no medical 
evidence of record that would warrant a compensable 
evaluation under the old or new criteria.  The RO noted that 
the veteran was scheduled for a pulmonary function test; 
however, he failed to report.  

The Board has considered the provisions of Diagnostic Code 
6600 prior to October 7, 1996 which provided that a 
noncompensable rating was warranted for mild bronchitis with 
a slight cough, no dyspnea and a few rales.  In this regard, 
the medical evidence of record reveals that the veteran has 
no chronic pulmonary complaints, it clearly demonstrates no 
complaints of or findings of a considerable night or morning 
cough or of any bilateral rales. Therefore, a compensable 
evaluation would not be warranted under the provisions of 
Diagnostic Code 6600 prior to October 7, 1996.

Alternatively, a higher rating may be assigned under 
Diagnostic Code 6600 if the veteran showed forced expiratory 
volume in 1 second of (FEV-1) of 71 to 80 percent predicted, 
or; a ratio of forced expiratory volume in 1 second to forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.   However, 
the veteran has consistently not reported for examinations 
attempting to measure the severity of his disability.  As 
such, the decision is made on the evidence of record, which, 
as noted, shows no basis for a compensable rating.

In view of the foregoing, the Board determines that the 
evidence preponderates against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).  The post-service VA 
examinations do not contain evidence showing any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under the 
pertinent diagnostic code discussed above.   In conclusion, 
the Board finds that the criteria for a compensable 
evaluation for bronchitis have not been met.

2.  Scars, lipoma removal
During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  Under Code 7800, disfiguring 
scar of the head, face, or neck warrants a 10 percent rating 
if the disability is moderate and disfiguring.  A 30 percent 
rating is warranted when disability is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  The next higher rating of 
30 percent is awarded when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

A 10 percent rating is assigned for a scar on other than the 
head, face, or neck, that are deep (associated with 
underlying soft tissue damage) or that cause limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.), 
under Code 7801.  A 20 percent rating is award if the area or 
areas exceeds 12 square inches (77 sq. cm.). Code 7801. 

 If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating.  Code 7803.  
Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating.  
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part.  Code 7805.

Service connection for scars, lipoma removal, was granted by 
means of a March 1996 decision.  Service medical records 
revealed the removal of five lipomas in August 1993.  The RO 
held the disability to be noncompensable because the scars in 
the left lower quadrant, right lower back, right upper 
quadrant, left iliac, and right thigh showed no evidence of 
limiting motion or of tenderness.  The January 1999 rating 
decision continued the noncompensable evaluation for scars, 
removal of lipomas.  A noncompensable evaluation was assigned 
because the scars were not considered disabling because of 
limitation of motion or tenderness.  

The Board notes that there is no post-service medical 
evidence of record that warrants the granting a compensable 
evaluation, either under the old or the new criteria, for the 
veteran's service connected scars, lipoma removal.  The 
veteran has consistently not reported for examinations 
scheduled in March 1998, March 2003 and March 2004, which 
were scheduled in attempts measure the severity of his 
disability.  As such, the decision is made on the evidence of 
record, which, as noted, shows no basis for a compensable 
rating.

In view of the foregoing, the Board determines that the 
evidence preponderates against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).  In conclusion, the 
Board finds that the criteria for a compensable evaluation 
for scar, lipoma removal, have not been met.

3.  Residuals, left hand fracture
The veteran is contesting the initial rating assigned when 
service connection was granted for the residuals, left hand 
fracture.  Effective August 26, 2002, during the pendency of 
this appeal, the schedular criteria for the evaluation of 
service- connected hand injuries underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Marcoux v. Brown, 10 Vet. 
App. 30 (1996).

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
bilateral residuals of hand injuries be evaluated under the 
pertinent regulations effective both before and after the 
August 26, 2002 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCREC 
3-2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

A 20 percent rating is warranted for favorable ankylosis of 
middle finger, ring finger and little finger of the major or 
minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5222 (1998).

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, are as follows:

Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004).

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Limitation of motion of the ring and little finger: Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).

The criteria in effect prior to August 26, 2002 did not 
provide a diagnostic code for application to limitation of 
motion of the fingers.  By contrast, the criteria that became 
effective from August 26, 2002 do provide for evaluating 
finger injury residuals on the basis of limitation of motion.

According to criteria in effect prior to August 26, 2002, 
finger injury residuals were evaluated on the basis of 
whether such residuals produced either favorable or 
unfavorable ankylosis, i.e., immobility of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).   By contrast, 
the criteria that became effective from August 26, 2002 do 
provide for evaluating finger injury residuals on the basis 
of limitation of motion.

The veteran reported during a December 1996 VA joints 
examination that he injured the middle fingers on both hands 
at one time or another playing basketball; however, he 
proffered no complaints at the time of the examination and 
had full range of motion in those fingers.  X-rays of the 
hands revealed normal studies.

In a January 1999 rating decision service connection was 
grated for residuals of left hand fracture.  The RO found the 
disability noncompensable because the December 1996 VA 
examination found no limitation of function or motion in 
order to warrant a compensable evaluation.

The Board notes that there is no medical evidence of record 
of any limitation of motion in the left hand or of any 
residuals associated with the fracture of the left hand.  
Moreover, the veteran has consistently not reported for 
examinations scheduled in September 1997, March 1998, March 
2003 and March 2004, which were scheduled in attempts, 
measure the severity of his disability.  As such, the 
decision is made on the evidence of record, which, as noted, 
shows no basis for a compensable rating.

In view of the foregoing, the Board determines that the 
evidence preponderates against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).  In conclusion, the 
Board finds that the criteria for a compensable evaluation 
for residuals, left hand fracture, have not been met.


ORDER

Entitlement to an increased initial rating for bronchitis, 
currently evaluated as noncompensable, is denied.

Entitlement to an increased initial rating for scars, lipoma 
removal, currently evaluated as noncompensable, is denied.



Entitlement to an increased initial rating for residuals, 
left hand fracture, currently evaluated as noncompensable, is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


